Citation Nr: 1823416	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976 and from March 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

The Veteran's skin cancer is not etiologically related to his active-duty service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met.  38 U.S.C. §§ 1110, 5103A; 38 C.F.R. §§ 3.159(c), 3.303(a), 3.304(c), and 3.326 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 (2017). In this case, VA fulfilled its duty to notify by means of standard informational letters sent to the Veteran in November 2010.  

The Board also finds, regarding the claim decided herein, that VA has complied with all assistance provisions of the VCAA.  The claims file contains the Veteran's service treatment records and lay statements, as well as post-service treatment records from VA and private treatment providers.  The record also contains reports of an examination and treatment by the Veteran's private oncologist, a letter from the Veteran's oncologist in support of the Veteran's claim, and an expert opinion from the Veterans Health Administration (VHA) considering whether the Veteran's skin cancer is connected to service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical opinion obtained in this case is adequate, as it is predicated a full review of the Veteran's claims file, including the records from the Veteran's private oncologist,and reviewof the relevant medical literature.  The opinion describes the Veteran's disability in sufficient detail so that the Board's evaluation is fully informed, and it provides a complete rationale for the opinions stated.  Additionally, the Veteran and his representative have submitted written argument that has been included in the Veteran's claims file.  Accordingly, the Board finds that VA has fulfilled its duty to assist.

Legal Criteria & Analysis

In general, service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In that regard, the Veteran is competent to provide lay evidence of his symptomatology, to the extent his symptoms are directly observable by him and do not require specialized medical or other training to describe.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); (finding lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a person without specialized knowledge or training). However, lay statements asserting or implying a diagnosis or a causal relationship between a Veteran's active service and his purported medical condition are of little probative value, because the proponent generally does not possess the medical expertise to render those statements competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether lay evidence is competent and credible is a fact issue to be addressed by the Board.  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record, because all items of evidence do not have equal probative value.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Veteran contends that his skin cancer is a direct result of his exposure to sun during his tour of duty in the Persian Gulf, where he worked in the civil engineering field.  The Board notes that the Veteran was stationed in the Gulf for approximately four and a half months, from late March 1991 to early August 1991.

As support for this assertion, the Veteran relies on the detailed report provided by Dr. P.S., of the North Little Rock Dermatology Clinic, the Veteran's private oncologist, describing and diagnosing the cancer that had been removed from the Veteran's skin, as well as a July 2009 letter from Dr. P.S. in support of the Veteran's claim.  With respect to diagnosis, the Board finds Dr. P.S.'s diagnosis of skin cancer to be competent and credible, and on that basis the Board finds that the Veteran had skin cancer during the appeal period. 

With respect to service connection, in his letter, Dr. P.S. noted that the type of skin cancer for which he was treating the Veteran was "felt in many cases to be secondary to sun exposure."  He also pointed out, however, that "there are other causes [of those kinds of cancers] other than sun exposure."  He noted that the Veteran had described a history of service in the Persian Gulf in 1990 and 1991, and that, as that region was known to have a sunny, hot climate, it was likely that the Veteran "may have had additional sun exposure while serving there."  

The Board notes that in his letter Dr. P.S. does not actually opine that the Veteran's skin cancer is etiologically related to his Persian Gulf service.  Rather, he notes generally that sun exposure is one risk factor for skin cancer, and that while in the Persian Gulf the Veteran may have had additional exposure to the sun.  Dr. P.S. also notes in his letter that there are other potential causes of the Veteran's type of skin cancer besides sun exposure.  
 
VA scheduled a medical examination for the Veteran in June 2011, which the Veteran failed to attend.  Subsequently, in July 2014, VA obtained an expert medical opinion from Dr. W.S., of the Veterans Health Administration, regarding his claimed skin cancer, which relied in part on Dr. P.S.'s medical notes and diagnosis.  The medical opinion was based on a full review of the Veteran's claims file, a review of the medical literature and a review of the Veteran's medical records contained in the claims file.  Thus, although the Veteran requested rescheduling of his examination, explaining that he had never received notice of it, inasmuch as the issue before the Board is whether the Veteran's skin cancer is etiologically connected to his active service rather than an evaluation of the current presence and severity of the cancer itself, the Board finds that the Veteran is not prejudiced by the absence of a VA medical examination.  See 38 C.F.R. § 3.159 (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines  it is necessary to decide the claim.).

Dr. W.S. opined that the Veteran's skin cancer was less likely than not (less than a 50 percent probability) etiologically related to active military service.  He noted that the skin issues recorded in the Veteran's service treatment records included acne, a boil, and acrocordion/skin tag/fibroepithelial polyp; and that these "are not considered in the medical literature consensus as being causes for skin cancer."  He noted that sun exposure was one of many risk factors for skin cancer, and that the Veteran did have the risk factors of sun exposure and age, which together would be a more likely reason for the Veteran's development of cancer later in life.  The opinion did not single out any exposure to sun the Veteran may have had during his tour of duty in the Persian Gulf.

The Board has considered both Dr. P.S.'s letter and Dr. W.S.'s medical opinion, and attributes more weight to Dr. W.S.'s medical opinion, because it expresses an opinion with a rationale based on a review of the claims file, a review of the medical literature and a review of the Veteran's medical records.  By contrast, Dr. P.S.'s letter does not actually offer an opinion.  It notes only that sun exposure is one risk factor among others and that the Veteran may have been exposed to the sun while in the Persian Gulf.  Moreover, his letter was not based on a review of the Veteran's claims file, and he may not have had a clear idea of the actual length of the Veteran's Gulf service, and hence his exposure to sun, as he placed the service in both 1990 and 1991, whereas the Veteran served in the Gulf between late March and early August of 1991 only.

The Board notes that the Veteran's service treatment records do not contain complaints of, nor evidence of, skin cancer.  Based on a review of the claims file and Dr. W.S.'s medical opinion, the Board finds that the preponderance of the evidence shows that the Veteran's skin cancer is not etiologically related to his active duty service.  Accordingly, the Board finds that service connection for the Veteran's skin cancer is not warranted.


ORDER

Entitlement to service connection for skin cancer is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


